department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date uil dear contact person identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final since you do not qualify for exemption as an organization described in code sec_501 donors may not deduct contributions to you under code sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file we will make this letter and our proposed adverse determination_letter available for public inspection under code sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions you should follow the instructions in notice if you agree with our deletions you do not need to take any further action letter cg catalog number in accordance with code sec_6104 we will notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed adverse letter you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter about your federal_income_tax status and responsibilities please contact irs customer service pincite-829-1040 or the irs customer service number for businesses the irs customer service number for people with hearing impairments is if you have any questions sincerely lois lerner director exempt_organizations enclosure notice redacted proposed adverse determination_letter redacted final adverse determination_letter letter cg catalog number department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date date contact person identification_number contact number fax number employer_identification_number vil dollar_figure legend e g h j k n state date individual business dollar amount number dollar amount dollar amount dollar amount number dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 the basis for our conclusion is set forth below issue do you qualify for exemption under sec_501 of the code no for the reasons given below facts you were incorporated in the state of b on date c your articles state that you were organized exclusively for educational_purposes in accord with sec_501 of the letter cg catalog number 47630w internal_revenue_code code more specifically you are organized to instruct and train individuals for the purpose of improving or developing their capabilities as they relate to the united_states constitution and to instruct the public on subjects useful to individuals and beneficial to the community again as they relate to the united_states constitution in order to meet this purpose you intend to offer educational materials on the united_states constitution to groups that form as ‘clubs’ clubs will be groups of at least people who will gather monthly to study and discuss sections of the united_states constitution each club will meet on their own time and at the location of their choosing on average one to three hours per session they will meet until such time as funded for the purpose of learning about the united_states constitution the clubs have no formal legal structure your staff will provide the educational materials to the clubs and conduct other administrative functions you will seek out volunteers to moderate the study sessions you will outline the duties for the moderators and provide them with notes on how to operate in their role as a moderator you will have no governing or supervisory control_over the clubs and will not monitor their activities no reporting to you is required from any club you will be available for questions or possible coordination amongst clubs nationwide your only other planned activity is potentially creating a newsletter available for download from your web site the clubs will be formed independently by interested individuals who can gather a minimum of persons to join them in topical discussions the clubs will notify you of their formation you have described the formation process in short as follows individuals that hear of your educational program through your web site and would like to take part in studying the united_states constitution would contact you whereupon you would provide forms and instructions on how to start a club in their city as it has been mentioned you request at least to start but that is not cut in stone once a sufficient amount of interested individuals join and secure a location to meet they would then be asked to try and locate a volunteer moderator generally a local lawyer willing to read through the materials you will eventually provide to moderate discussion finally the club is asked to raise donations payable to you sufficient enough to enable the club to start this on average is g dollars per participant per year however no money is required from any one individual to participate with the club this can be accomplished if the club raises enough funds to cover everyone's materials costs one of the methods you describe for doing this is through sponsorships the clubs are responsible for soliciting sponsorships sponsors will be provided advertisements in the form of placing their name and logo in the assignment portion of the educational materials used in the discussion groups sponsorships will reduce the amount each individual member of the club has to pay for your materials for example if a club consists of h members they will need j dollars total h x g for the educational materials in this example if the club secures k dollars in advertising sponsorships the letter cg catalog number 47630w price per member requirement is reduced some may donate more some less however you have no control_over the clubs finances and do not care how they raise the g dollars amount per member for the educational materials you consider the g dollars payment to be a contribution or donation to your organization if enough funds are generated by clubs and funds remain after club payments you may start clubs at high schools - if a teacher is available for moderation because funds are available to purchase the educational materials there would be no cost to the high school club your governing body consists of six members including d who will be compensated for his role as the executive director you stated that due to d’s ownership interests through e he does not have a vote on your board your bylaws indicate that the president is an officer and has the power to execute decisions and be in charge of business affairs d is listed as your ceo and president the educational materials clubs are purchasing are provided by e which is paid as an independent_contractor the purchase prices of those materials is based on the documented costs of binders and similar texts for sale at retail in the legal community but price shall be at or less then the average cost of those retail materials researched funds that are given to you from clubs are submitted as payment to e e is owned and operated by d e owns the copyrights to all of the educational materials and will charge you dollars for each educational package it produces for you you have stated e was selected to provide these materials as no one but e is providing edited supreme court opinions with commentary for educating the public’ your governing body approved the contract with e in accordance with your conflict of interest policy d will provide space in his law office to you free of charge e is located at the same facility you reported a majority of your income as coming from gifts grants and contributions however you reported that the income you receive from the clubs is considered to be donated you also reported a portion of your income as coming from advertising revenue from donors wishing to get credit in the educational materials as sponsors expenses cover mostly the cost_of_producing the hard copies of the educational materials in binders and the salary to d your website shows that your complete program covers over supreme court cases on united_states constitution issues in a four year program it also provides access to a portion of the educational sessions which can be purchased online the site will eventually hold n sessions that can be purchased there however these sessions are - not identical to what is provided to the clubs the website also has a page that sells merchandise bearing your name and logo you reported that any income that is received through the sales of merchandise is attributable and taxable to e the same is true of the educational sessions that can be purchased there you also have instructions on your site on getting a club started forms letter cg catalog number 47630w for advertising and donations and solicitation materials for those interested in joining a club law sec_501 of the code provides in part for the exemption from federal_income_tax to organizations organized and operated exclusively for charitable religious or educational_purposes where no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the income_tax regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 of the income_tax regulations states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy the exemption regardless of the number or importance of truly exempt purposes the court found that the trade_association had an underlying commercial motive that distinguished its educational program from that carried out by a university in 71_tc_1067 several for-profit est organizations exerted significant indirect control_over est of hawaii a non-profit entity through contractual arrangements the question for the court was not whether the payments made to the for-profits were excessive but whether they benefited substantially from the operation of the applicant the tax_court concluded that the for- profits were able to use the non-profit as an instrument to further their for-profit purposes neither the fact that the for-profits lacked structural control_over the organization nor the fact that amounts paid to the for-profit organizations under the contracts were reasonable affected the court's conclusion consequently est of hawaiil did not qualify as an organization described in sec_501 in church by mail inc v commissioner t c memo aff'd 765_f2d_1387 gin letter cg catalog number 47630w cir the court affirmed a tax_court decision church by mail sent out sermons in numerous mailings this required a great deal of printing services a for-profit company controlled by the same ministers provided the printing and the mailing the services were provided under two contracts the contracts were signed by the two ministers for both the organization and the for-profit company the organization’s business comprised two-thirds of the overall business done by the for-profit company the court determined that there was ample evidence in the record to support the finding that the organization was operated for the substantial non-exempt purpose of providing a market for the services of the for-profit company in 82_tc_196 an organization operated bingo at a bar a for-profit enterprise for purposes of raising money for scholarships the board_of directors included the bar's owners and accountant and two other persons the court reasoned that because the bar owners controlled the organization and appointed its directors the organization’s fundraising activities could be used to the advantage of the bar owners and thus provide them with a maximum private benefit the organization claimed that it was independent because there was a separate_accounting and that no payments were going to the bar the court maintained that the organization’s and the bar’s activities were so interrelated as to be functionally inseparable a separate_accounting did not change that fact thus the organization did not operate exclusively for exempt purposes but rather benefited private interests - the bar owners exemption was properly denied in international postgraduate medical foundation v commissioner t c memo the court found an organization that ran tours aimed at doctors and their families was operated to benefit the private interests of an individual who controlled the organization and a for-profit travel agency h c tours the organization used the h c tours exclusively for all travel arrangements there was no evidence that the organization solicited competitive bids from any travel agency for travel arrangements for its tours other than h c tours the organization spent percent of its revenue on travel brochures prepared to solicit customers for tours arranged by the travel agency the brochures emphasized the sightseeing and recreational component of the tours but did not describe the medical curriculum for the seminars and symposia that was the basis for exemption educational activities occurred on less than one-half of the days on a typical tour the court found that a substantial purpose of the organization's operations was to increase the income of h c tours the president of h c tours controlled the organization and exercised that control for the benefit of h c tours moreover the administrative record supported the finding that the organization was formed to obtain customers for h c tours application of law based on our analysis you do not satisfy the operational requirements of the code and letter cg catalog number 47630w regulations to be recognized as exempt under sec_501 of the code your income will inure to insiders and your operations will result in impermissible private benefit moreover you have not shown that you are formed exclusively for an exempt_purpose under sec_501 of the code sec_1_501_c_3_-1 of the regulations states that to qualify under sec_501 you must be both organized and operated exclusively for one or more exempt purposes you do not meet the operational_test as you will be directly benefitting an individual who is an insider and you are not conducting exclusive c activities you have stated that clubs have no budgets no revenue or expenses they don’t buy and sell anything they have no reporting requirements to you and you will not monitor their activities this calls into question the activity you are actually conducting which is only the collecting of funds for turnover to a for profit entity e of which your executive director d is owner this directly benefits an insider in a more than substantial manner you do not meet the standards of sec_1_501_c_3_-1 of the regulations as you are serving a private rather than public interests the overriding factor in determining the purpose for which you were formed is whether any private benefit bestowed on individuals is incidental or substantial in comparison to any qualifying c activities here you were formed by the owner and operator of e d you are contracted with e to purchase materials you are paying d a salary and d serves ina key role on your governing body all materials used by you are owned by e any similar clubs operated prior to you were run by e d is your incorporator president ceo and your only compensated employee - you have stated no one can run your program like d can even though the contract and salary were negotiated by other board members your sole purpose is to facilitate in the purchase of materials from the for profit business of an insider - causing a direct conflict of interest this provides a substantial non- incidental benefit to d and because d is an insider causes inurement sec_1_501_c_3_-1 of the regulations provides an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals the public benefit of providing educational materials does not outweigh the private benefit being caused by your operations and since those result in inurement you fail the operational_test and do not qualify for exemption under c you are similar to the organization denied exemption in est of hawaii supra because e exerts significant control_over your organization through its contract with you the question is not if e is being paid excessively but rather if e benefits from your operations it is clear that a majority of the income that you generate goes directly to pay e no club can formally exist without submitting payment for the educational materials package through you even though you have stated there is no cost to form and participate in a club without funds the club can’t get the educational materials to conduct their activities your operations cannot take place without funding which buys letter cg catalog number 47630w materials a club has no choice but to purchase materials from e if they want to operate - so without the direct link to e there are no operations as noted in est of hawaii e uses you to further their business_purpose this causes a private benefit to be served you are similar to the organization denied exemption in pll scholarship fund the information submitted shows you and e are essentially one in the same funds are really just flowing through you to e you are contractually obligated to purchase materials from e whenever you receive funding charging a fee for providing the educational materials related to your program you charge fees that are not substantially less than cost here you are charging club members more than what e charges for materials in order to cover administrative costs including a salary for d sponsorships for materials are really advertising revenue for e payments on your web site go directly to e you have indicated you hope that e is wildly successful due to the little overhead involved with internet downloads your functions and management are interrelated so as to be functionally inseparable for this reason you are established to benefit the private interests of d the owner of e and are not operated exclusively for exempt purposes you are similar to the organization denied exemption in church by mail supra because you are operated for the substantial non-exempt purpose of providing a market for the services of e this is shown by your exclusive use of e’s materials for your programs and the fact that your website sells e’s merchandise further d’s dual control_over you and e enables him to benefit and profit from the affiliation of the two entities through increased revenues to e as well as the compensation d is paid this benefit constitutes inurement which precludes exemption under sec_501 of the code you are also similar to international postgraduate medical foundation supra because you are operated to benefit the private interests of an individual d who controls you and e as noted previously you use e exclusively to provide your educational materials there is no evidence that you solicited any competitive bids from other providers of similar services a significant portion of your revenue is paid to e which shows that increasing the income of e is a substantial purpose of your operations you are controlled by d and he exercises his control to benefit his for-profit business e by using e exclusively for providing your educational materials you are creating a market for e’s materials this is also shown by the fact that you offer e’s educational materials and merchandise on your website for sale the proceeds of which are paid to e all of these factors show the nonexempt purposes that are being carried out through your operations as noted in better business bureau of washington d c inc supra the presence of a single nonexempt purpose if significant in nature precludes exemption under sec_501 therefore the significant nonexempt purposes that are a part of your operations clearly prohibit you from being found to be exempt under sec_501 letter cg catalog number 47630w applicant’s position you contend that all your operations are educational in nature you reported that once the educational materials are delivered to the clubs you will still have involvement with their operations you seek out qualified lawyers and convince them to donate their time to moderate the educational sessions you also consult with these moderators about ongoing supreme court decisions and united_states constitution issues in the news you do this to ensure the educational sessions are current and relevant you also take care of potential complaints or issues from club members thus you feel that your work and efforts to educate only begin after the materials are delivered you provided a price comparison regarding the amount charged for the educational materials provided by e you noted that the average cost of similar loose-leaf textbooks for sale at retail in the legal community is less than dollar_figure more you indicated that the merchandise that is sold online is strictly operated by e you note that the page containing the sales is a for-profit page it was simply put there more for the fun and camaraderie aspect you noted that your future focus will be on high school clubs in the proposed scenario you would only sell one copy of the materials and allow the moderators to make copies for the students local businessmen have shown interest in funding one or more high school clubs but are only willing if they can they can take a charitable deduction you also compared your organization to an existing c entity that is paying lawyers to represent conservative positions before the m you are not paying your lawyers moderators and do not take a position on any issue but offer both sides for the sake of education service response to applicant's position the support you provide to your program by finding lawyer moderators consulting with them and taking care of potential issues may enhance how your program is provided however it is not the educational value of your program that we have issue with it is the manner in which you operate your operations provide a substantial private benefit to d and his for-profit e further your income inures directly to d an insider immediately disqualifying you from exemption although you compared e’s pricing to other similar offerings in the legal community it is clear that e is not providing the materials at substantially less than cost further of the g dollars that you collect for each educational package all but dollar_figure dollars is paid directly to e through the contract you have made with them thus your fees are set to letter cg catalog number 47630w pay e and pay a salary to d we see no distinctions between the pages of your website any person who views your site has no way of knowing which portions are attributable to the for-profit and which are truly yours the intermingling of the site allows for e to profit off the persons who are visiting the site for educational_purposes selling these items clearly provides benefit and profit to e you have not adequately described your future educational programs and have failed to establish how your programs will not benefit d or e further we cannot compare your operations to the operations of other organizations as all determination requests are reviewed independently conclusion based on the facts and information provided you have not demonstrated that you do not allow your net_earnings to inure to private individuals further there is evidence of a significant private benefit being served to the related for-profit these are nonexempt purposes any public purposes for which you may operate are only incidental to the nonexempt purposes served through your operations accordingly you do not qualify for exemption as an organization described in sec_501 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal item must be accompanied by the following declaration the statement of facts under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete the declaration must be signed by an officer or trustee of the organization who has personal knowledge of the facts your appeal will be considered incomplete without this statement letter cg catalog number 47630w if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if we do not hear from you within days we will issue a final adverse if you do not intend to protest this determination you do not need to take any further action determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to deliver to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you may fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if letter cg catalog number 47630w if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely lois g lerner director exempt_organizations enclosure publication catalog number 47630w letter cg
